Corrected Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Comments
	The Examiner’s claim interpretation, Examiner Amendments and Reasons for Allowance were previously set forth in the Corrected Notice of Allowability mailed 7/01/2021, and those disclosures are fully incorporated into the instant Corrected Notice of Allowability. 
This Corrected Notice of Allowability addresses the IDS filed 8/6/2021, following Issue Fee payment on 6/24/2021.

Information Disclosure Statement
The IDS filed 8/6/2021 is acknowledged and considered.  

Conclusion
Claims 37-53 and 55-58, as amended by Examiner amendment as set forth in the Corrected Notice of Allowability mailed 7/01/2021, are directed to allowable subject matter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457.  The examiner can normally be reached on Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/RANDALL L BEANE/Primary Examiner, Art Unit 1654